UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2012 DYNATRONICS CORPORATION (Exact name of registrant as specified in its charter) Utah 0-12697 87-0398434 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 7030 Park Centre Dr., Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (801) 568-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 14, 2012, Dynatronics Corporation (the “Registrant”) issued a press release announcing its financial results for the fiscal first quarter ended September 30, 2012.The Registrant also held a conference call by telephone to discuss the quarterly operating results. A copy of the press release summarizing the results of operations is furnished herewith as Exhibit 99.1 to this Current Report on Form 8-K.The Registrant will also post the earnings press release on its corporate website at www.dynatronics.com. The information in this Current Report is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended.The furnishing of the information in this Current Report is not intended to, and does not constitute a representation that such furnishing is required by Regulation FD or that the information this Current Report contains is material investor information that is not otherwise publicly available. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1Press release dated November 14, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNATRONICS CORPORATION By:/s/ Kelvyn H. Cullimore, Jr. Kelvyn H. Cullimore, Jr. Chairman and President Date:November 14, 2012
